Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20060046377 to Koiwa et al. (Koiwa).
Regarding Claim 1, Koiwa teaches a capacitor comprising: 
a substrate 1 including a first principal surface and a second principal surface; 
a lower electrode 102a on the first principal surface; 
a dielectric film 103a on the lower electrode; 
and an upper electrode 101a on the dielectric film, wherein at least one of the lower electrode and the upper electrode has, in a plan view of the first principal surface, a first region having a rectangular shape, and at least one second region protruding from at least one side of the first region, and wherein the at least one second region has a first length that is shorter than a second length of the at least one side of the first region from which the at least one second region protrudes (see annotated figure).


    PNG
    media_image1.png
    388
    468
    media_image1.png
    Greyscale


Regarding Claim 2, Koiwa teaches the capacitor according to claim 1, wherein the at least one second region has a rectangular shape (see annotated figure).

Regarding Claim 3, Koiwa teaches the capacitor according to claim 1, wherein the upper electrode is positioned inside a peripheral edge of the lower electrode in plan view of the first principal surface (101A is entirely inside 102A, see Figs. 1 and 2).

Regarding Claim 4, Koiwa teaches the capacitor according to claim 1, further comprising an insulating film 3 between the substrate and the lower electrode.

Regarding Claim 5, Koiwa teaches the capacitor according to claim 1, wherein the upper electrode has the first region and the at least one second region (see annotated figure).
Regarding Claim 6, Koiwa teaches the capacitor according to claim 5, wherein the upper electrode includes two second regions that extend from opposed sides of the first region (both regions on either side of element labeled 108-2A).

Regarding Claim 10, Koiwa teaches the capacitor according to claim 1, wherein the lower electrode has the first region and the second region, and the upper electrode is positioned inside the second region in plan view of the first principal surface (left half of 102A is interpreted as the first region, and right half as the second region, 101A is positioned in the right half plan view).

Regarding Claim 11, Koiwa teaches the capacitor according to claim 1, wherein the lower electrode has the first region and the second region, and the upper electrode is positioned inside the first region in plan view of the first principal surface (left half of 102A is interpreted as the first region, and right half as the second region, 101A is positioned in the left half plan view).

Regarding Claim 12, Koiwa teaches the capacitor according to claim 1, wherein the both the lower electrode and the upper electrode have the first region and the second region, and the first region and the second region of the upper electrode are positioned inside the first region and the second region of the lower electrode, respectively, in plan view of the first principal surface (Again, the term “regions” can be interpreted broadly to encompass any areas of the two electrodes that meet the claim requirement).

Regarding Claim 13, Koiwa teaches the capacitor according to claim 1, further comprising a via electrode 106 electrically connected to the lower electrode.

Regarding Claim 14, Koiwa teaches the capacitor according to claim 13, further comprising a protective film 110 covering portions of the upper electrode and the via electrode.

Regarding Claim 12, Koiwa teaches the capacitor according to claim 13, further comprising a first terminal electrode electrically connected to the upper electrode and a second terminal electrode electrically connected to the via electrode (although not explicitly shown, it is implicit that some terminal electrode will fill the gaps in the passivation layer 112 above the via electrodes 105 and 106, otherwise the device would be non-functional).

Claim Rejections - 35 USC § 103
Regarding Claim 9, Koiwa teaches the capacitor according to claim 1, but does not explicitly teach that the lower electrode has a larger thickness than that of the upper electrode.  However, the thickness of an electrode directly affects its resistance, and is therefore is a result effective variable which may be optimized by the person of ordinary skill to meet application specific requirements (MPEP2144.05(II)(B)).









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812